           Case 2:19-cv-00273-RMP                    ECF No. 77       filed 06/05/20       PageID.1453 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the_                                      FILED IN THE
                                                      Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON

                     GERALD RUSSELL,
                                                                                                        Jun 05, 2020
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-273-RMP
                                                                     )
        GC SERVICES LIMITED PARTNERSHIP,                             )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 60, is GRANTED.
’
              Judgment shall be entered in favor of Plaintiff on liability only for Plaintiff’s FDCPA claims under 15 U.S.C. §§ 1692c
              (a)(2), 1692d, and 1692f.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               ROSANNA MALOUF PETERSON                       on a motion for
      summary judgment.


Date: 6/5/2020                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
